In this cause Mr. Justice TERRELL, Mr. Justice WHITFIELD and Mr. Justice BUFORD are of opinion that the decree appealed from in this cause should be reversed and the cause remanded for further proceedings while Mr. Justice BROWN, Mr. Justice CHAPMAN and Mr. Justice THOMAS are of opinion that the said decree should be affirmed. When the members of the Supreme Court, sitting six members in a body and after full consultation, it appears that the members of the Court are permanently and equally divided in opinion as to whether the decree should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the decree should be affirmed; therefore it is considered, ordered and adjudged under the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 So. 51, that the decree of the circuit court in this cause be and the same is hereby affirmed.
Affirmed.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur. *Page 531